COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darrel Wayne Brown v. The State of Texas

Appellate case number:    01-19-00440-CR

Trial court case number: 1487463

Trial court:              228th District Court of Harris County

       Appellee, the State of Texas, has requested an extension of time in which to file its brief.
Appellee’s motion is granted. Appellee’s brief is due April 27, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss________________
                             Acting individually


Date: April 2, 2020